     Case 2:85-cv-04544-DMG-AGR Document 1082 Filed 02/23/21 Page 1 of 2 Page ID
                                     #:42689



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 9
10
11    JENNY LISETTE FLORES; et al.,            Case No.: CV 85-4544-DMG (AGRx)
12            Plaintiffs,
13                                             ORDER EXTENDING DEADLINE
                   v.                          TO FILE JOINT STATUS REPORT
14
                                               [1081]
15    MONTY WILKINSON, Acting
16    Attorney General of the United States;
      et al.,
17
18            Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1082 Filed 02/23/21 Page 2 of 2 Page ID
                                     #:42690



 1         THIS CAUSE comes before the Court upon the Parties’ Stipulation to
 2   Extend Deadline to File Joint Status Report.
 3         UPON CONSIDERATION of the Stipulation, and for good cause shown,
 4   the Court hereby ORDERS that the deadline for the parties to file the ICE
 5   Directive and joint status report directed in Paragraph 1 of the Court’s January 29,
 6   2021 order is extended to March 24, 2021.
 7   IT IS SO ORDERED.
 8
     DATED: February 23, 2021
 9
                                            DOLLY M. GEE
10                                          UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -1-
